IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA

John Lawrence Barfield, ) 8:20-C V-02388-DCN-JDA
)
Plaintiff, )
)

VS. ) Affidavit of Felicia Wilson

)
Michael Nunn, Major, )
Teressa Cunningham, Administration, )
Felisha Wilson, RN, )
)
Defendants. )
)

 

Personally appeared before me, Felicia Wilson, who first being duly sworn, deposes and
states the following:

l,

That I am above the age of eighteen (18) and am competent to declare the facts

stated herein.

That I have been named as a Defendant in this action. At all times relevant hereto,
I was employed by the Florence County Sheriff's Office as a Registered Nurse at
the Florence County Detention Center ("FCDC").

Plaintiff is/was a pre-trial detainee being held at the FCDC on charges of
Robbery/Armed Robbery, Robbery while armed or allegedly armed with a deadly
weapon; and Assault and Battery of a High and Aggravated Nature.

I have reviewed the Complaint filed in this action. It is my understanding that the
Plaintiff complains that his civil and/or constitutional rights were violated.
Specifically, Plaintiff complains that he has been denied appropriate medical
attention in connection with his Hepatitis C. However, Plaintiffs medical records
undeniably reveal that the Plaintiff has been seen and treated by medical
personnel] on numerous occasions for multiple medical conditions.

I have also reviewed the Plaintiffs medical records regarding his medical
conditions, including his Hepatitis C.

The Plaintiff's Hepatitis C is non-emergent and additional medical treatment
is/was not necessary. Plaintiff's Hepatitis C is/was also not an objectively serious
medical condition. The type and amount of medical care the Plaintiff has and/or
will receive is discretionary. Indeed, commencing Plaintiff's treatment for
Hepatitis C is/was not medically advisable, since pretrial detainees can be

]
transferred or released at any time from the FCDC. Thus, there can be no basis to
conclude that there was medical indifference to the Plaintiff, especially where a
county jail is involved and/or a pretrial detainee’s continuous and complete
courses of treatment for Hepatitis C cannot be guaranteed.

7. I did not engage in any course of unlawful conduct intended to injure Plaintiff,
nor did | ever act in any manner purposefully intending to inflict pain upon him.
Indeed, none of the Defendant denied and/or interfered with the medical
treatment of the Plaintiff. None of the Defendants was seriously indifferent to the
Plaintiffs medical needs. No Defendant denied the Plaintiff medical treatment for
any serious medical needs, based on an ability to pay.

8. At all times relevant hereto, I acted within the scope of my official duty during
the matters complained of in the instant lawsuit. The Defendants all deny that
they knew of and/or disregarded any objectively serious condition, medical need,
or risk of harm to the Plaintiff. The Defendants also did not interfere in the
Plaintiffs medical treatment. The conditions of Plaintiff's confinement were not
unlawful.

9. I am not incompetent, nor did I knowingly violate any of Plaintiff's civil and/or
constitutional rights. Likewise, | am unaware of any statutory provision, case law,
or facts, which clearly establishes a violation of Plaintiff's rights in this case.

10. I was not deliberately indifferent to any of Plaintiffs constitutionally required
needs.

11. 1 performed the discretionary functions of my official duties in an objectively
reasonable fashion. | did not transgress any statutory or constitutional rights of
the Plaintiff that I was aware of in the discretionary exercise of my professional
judgment.

12. T understand that making any false statements within this affidavit may subject
me to criminal liability.

FURTHER AFFIANT SAYETH NOT.

LO

Felicia Wilson

 

  

AAI.

UBLIC FOR SOUTH CAROLINA
ame expires: 3 /9S{a03 |

UREN
